DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/08/2021 has been entered. Claims 1-8 remain pending in the application, claims 9-16 are canceled, claims 17-20 are withdrawn, and claims 21-28 have been added. Applicant’s amendments to the claims have not overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 07/06/2021.
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that pocket opening 388 of Van Hulle is not defined “between” woven layers, and that it is an opening through only one woven layer. The Office respectfully disagrees, it is apparent in Figure 12D that pocket opening 388 is shown “between” first woven layer 390 and woven pocket flap 386, and 388 can be interpreted as “in common to: shared by” the edge 390 and the pouch 386 as seen in Figure 12D. Paragraph 91 states “Each longitudinal pouch 398, 400 is connected to one circumferential pouch 386, 392, respectively, with an opening 388, 394, respectively, on a woven edge 390, 396 of the integrally woven longitudinal tubular graft 420,” therefore 388 being a common element between 390 and 386. In addition to the interpretation of “between” as stated above, at least a portion of the pocket opening 388 is also seen as longitudinally between the pocket flap 386 and the first woven layer 390. 
With respect to new claim 21, Applicant argues the alleged “triangular shape of the woven pocket flap” of Van Hulle extends into the graft, and does not form a triangular portion of the graft’s exterior surface. The Office respectfully disagrees, as in paragraph 91 it states “Each longitudinal pouch extends into the graft as Applicant claims, it does not mean the triangular shape of the woven pocket flap cannot still be formed on an exterior surface of the graft. A woven pocket flap on an exterior may still be able to extend into a graft.
With respect to the amendments of dependent claims 3 and 8, the rejection is interpreted alternatively and is discussed in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 21-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hulle et al. (US PGPub 2018/0202082), hereinafter known as “Van Hulle.”
With regards to claim 1, Van Hulle discloses (Figures 12A-12D) a tubular graft 380 for use in a stent graft, the tubular graft 380 comprising:

a second woven layer 396 that forms a second side of the tubular graft 380, the second woven layer having a set of second warp ends, wherein the second warp ends are distinct from the first warp ends (on different edges of the tubular graft, therefore are distinct); and 
a woven pocket flap 386 that extends from the first woven layer 390, wherein a pocket opening 388 (see opening in Figure 12D) is defined between the woven pocket flap 386 and the first woven layer 390, and wherein the woven pocket flap includes at least one common weft yarn with the first woven layer 390 (paragraph 61).
With regards to claim 2, Van Hulle discloses wherein the woven pocket flap 386 includes a set of third warp ends, and wherein within a pocket area, the third warp ends are distinct from the first warp ends and the second warp ends (Paragraph 71 – warp ends used in weaving the inner tubular wall should be kept separate from the warp ends being used in weaving the outer tubular wall to be sure that the pouch is woven to maintain a functional internal open area).  
With regards to claim 3, Van Hulle wherein the woven pocket flap includes a triangular shape, wherein a first portion of the triangular shape has more warp ends than a second portion of the triangular shape, and wherein the first portion is adjacent to the pocket opening (see annotated figure 4 below – first (bottom) portion is adjacent the pocket opening as shown below. The pocket opening is simply the opening within the woven pocket flap, and thus the triangular shape of the pocket flap has a triangular-like opening – hence the first and second portions of the triangular shape both being adjacent 
    PNG
    media_image1.png
    489
    799
    media_image1.png
    Greyscale
 
With regards to claim 4, Van Hulle discloses further comprising a second woven pocket flap 392 that extends from the second woven layer 396, wherein a second pocket opening 394 is defined between the second woven pocket flap 392 and the second woven layer 396, and wherein the second woven pocket flap 392 includes at least one common weft yarn with the second woven layer 396 (paragraph 90 – integrally woven tubular graft containing two circumferential pouches).  
With regards to claim 5, Van Hulle discloses further comprising a second woven pocket flap 392, wherein a mouth 398 is formed by the first woven pocket flap 386, and wherein the mouth 398 faces a first direction (left side of the tubular graft in Figure 12D) for receiving a first portion of a stent, wherein a second mouth 400 formed by the second woven pocket flap 392 faces a second direction (right side of the tubular graft in Figure 12D) for receiving a second portion of the stent (paragraphs 50 and 52), and wherein the first direction is opposite to the second direction.  
With regards to claim 6, Van Hulle discloses wherein the pocket opening receives a portion of a stent (paragraphs 50 and 52).  
With regards to claim 7, Van Hulle discloses wherein a securement point (Applicant defines securement point thermal bonding, a sewn knot or other sewn structure, one or more applied adhesives, and/or any other suitable structure or method; Van Hulle’s securement points gives examples of stitch, adhesive, or otherwise; therefore both securement points are functionally equivalent as they lock a stent/element in place) is formed between the woven pocket flap and the first woven layer to lock the portion of the stent within the pocket opening, and wherein the securement point is spaced from an edge of the woven pocket flap (paragraph 51 – slit opening may be closed by stitch, adhesive, or otherwise, in order to, for example, hold in position an element which has been placed in the pouch).  
With regards to claim 8, Van Hulle discloses wherein a mouth 402 for accessing the pocket opening 388 extends radially outward from to an exterior surface of the tubular graft 380 (Figure 12C-12D – longitudinal pouch 398 comprises a slit opening (mouth) 402, therefore the slit opening 402 may extend radially outward due to the common features of a slit being able to open out in a radial fashion; as well as slit opening 402 being part of a pouch 398, pouches having circular features).
With regards to claim 21, Van Hulle discloses (Figures 12A-12D) a tubular graft 380 for use in a stent graft, the tubular graft 380 comprising:
a first woven layer 390 that forms a first side of the tubular graft 380, the first woven layer having a set of first warp ends; 
a second woven layer 396 that forms a second side of the tubular graft 380, the second woven layer having a set of second warp ends, wherein the second warp ends are distinct from the first warp ends (on different edges of the tubular graft, therefore are distinct); and 
a woven pocket flap 386 that extends from the first woven layer 390, wherein a pocket opening 388 (see opening in Figure 12D) is defined between the woven pocket flap 386 and the first woven layer 
wherein a triangular portion of the woven pocket flap 386 forms an exterior surface of the tubular graft 380 (see annotated figure 4 above with respect to the triangular shape of the woven pocket flap 128, similar to 386).  
With regards to claim 22, Van Hulle discloses wherein the woven pocket flap 386 includes a set of third warp ends, and wherein within a pocket area, the third warp ends are distinct from the first warp ends and the second warp ends (Paragraph 71 – warp ends used in weaving the inner tubular wall should be kept separate from the warp ends being used in weaving the outer tubular wall to be sure that the pouch is woven to maintain a functional internal open area).  
With regards to claim 23, Van Hulle discloses wherein a first end of the triangular portion has more warp ends than a second end of the triangular shape, and wherein the first end is adjacent to the pocket opening (see annotated figure 4 above – first (bottom) end is adjacent the pocket opening as shown below. The pocket opening is simply the opening within the woven pocket flap, and thus the triangular shape of the pocket flap has a triangular-like opening – hence the first and second ends of the triangular shape both being adjacent to the pocket opening).  
With regards to claim 24, Van Hulle discloses further comprising a second woven pocket flap 392 that extends from the second woven layer 396, wherein a second pocket opening 394 is defined between the second woven pocket flap 392 and the second woven layer 396, and wherein the second woven pocket flap 392 includes at least one common weft yarn with the second woven layer 396 (paragraph 90 – integrally woven tubular graft containing two circumferential pouches).
With regards to claim 25, Van Hulle discloses further comprising a second woven pocket flap 392, wherein a mouth 398 is formed by the first woven pocket flap 386, and wherein the mouth 398 faces a first direction (left side of the tubular graft in Figure 12D) for receiving a first portion of a stent, 
With regards to claim 26, Van Hulle discloses wherein the pocket opening receives a portion of a stent (paragraphs 50 and 52).  
With regards to claim 27, Van Hulle discloses wherein a securement point (Applicant defines securement point thermal bonding, a sewn knot or other sewn structure, one or more applied adhesives, and/or any other suitable structure or method; Van Hulle’s securement points gives examples of stitch, adhesive, or otherwise; therefore both securement points are functionally equivalent as they lock a stent/element in place) is formed between the woven pocket flap and the first woven layer to lock the portion of the stent within the pocket opening, and wherein the securement point is spaced from an edge of the woven pocket flap (paragraph 51 – slit opening may be closed by stitch, adhesive, or otherwise, in order to, for example, hold in position an element which has been placed in the pouch).  
With regards to claim 28, Van Hulle discloses wherein a mouth 402 for accessing the pocket opening 388 extends radially outward from to an exterior surface of the tubular graft 380 (Figure 12C-12D – longitudinal pouch 398 comprises a slit opening (mouth) 402, therefore the slit opening 402 may extend radially outward due to the common features of a slit being able to open out in a radial fashion; as well as slit opening 402 being part of a pouch 398, pouches having circular features).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shahriari US Patent 9,427,306 discloses triangular shaped pockets 516 with openings in figure 10.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        02/02/2022

/WADE MILES/Primary Examiner, Art Unit 3771